EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Taubman Centers, Inc.: We consent to the incorporation by reference inthe registration statement on Form S-8 of Taubman Centers, Inc. (the Company) of our reports dated February26, 2010, with respect to the consolidated balance sheet of Taubman Centers, Inc. as of December31, 2009 and 2008, and the related consolidated statements of operations, changes in equity, and cash flows for each of the years in the three-year period ended December31, 2009, and all related financial statement schedules, and the effectiveness of internal control over financial reporting as of December31, 2009, which reports appear in the December31, 2009 annual report on Form 10-K of Taubman Centers, Inc. Our report on the Company's consolidated financial statements and related financial statement schedulesrefers to the Company's change in method of accounting for noncontrolling interests due to the adoption of a new accounting pronouncement for noncontrolling interests, as of January1, 2009. /s/ KPMG LLP Chicago, Illinois October14, 2010
